Title: To Benjamin Franklin from Robert R. Livingston, 13 February 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 13th. Feby 1782.
We have been extreamly alarmed at some communications which the Minister of france made me from his Last Letters— They look extreamly as if the Ct. De Vergennes imagined that neither Spain or Holland were anxious for our success— They discourage the Idea of a loan— from them or even from France. Our Letters from Holland confirm these conjectures so far as they relate to that State. Mr. Adams seems almost to despair of doing any thing effectual either with respect to an alliance or loan— and from Mr Jay we have heard nothing in a very long time & are ignorant of any steps he may have taken since the appointment of Mr. Del Campo to treat with him. These mortifying disappointments oblige us again tho’ reluctantly to call upon France for further assistance. Your solicitations will be infinitely useful to your country if they procure for it what I will venture to pronounce essential to their safty— In this spirit the Instruction which I do myself the honor to enclose has passed Congress & a second resolution which I also enclose which will lead to such information as will enable you to convince the court of france that this money Can no where be more effectualy employed to desstress the common enimy than in America— I own this Consideration is a great relief to my feelings when we make these importunate demands for money and I hope it will enable you to press them with some degree of dignity— That France can aid us is not to be doubted for it is certain she never carried on a war that desstressed her finances Less. She has no expensive subsidies to pay her money is expended either at home or in a country from which it soon returns— Her Army is not greatly increased— And her commerce under the protection of her fleets enjoys a security that it has seldom experienced before— I would not however have you suppose that this is the language I hold here— I know too well the necessity of Making every exertion which in our present impoverished situation we are capable of And I neglect no means which my present station puts in my power to call it forth— Congress have taken every wise measure for that Purpose and I firmly persuade myself that we shall be able to form the most vigorous cooperation with such force as his majesty may please to send out. I am Confident that the peace must be made in America. Every blow here is fatal to the grand object of the present war— to the hopes, to the wishes, to the pride of Britain— other conquests she expects to have restored upon a Peace. What is lost here she knows to be lost for ever.
The daily complaints that we receive from seamen confined in England concur with humanity & the national honor to render some expedient for their relief necessary. I need not I am persuaded recommend this to your particular care— We have not yet obtained (at least as far as I can learn) compensation for the Prisoners taken by paul Jones & returned to England. Is it impossible either to settle a cartel in Europe or to have the Americans confined there sent to New York for exchange? The last Proposition is so much in favor of England that it would probably be acceeded to. And yet such is the desstress of the people who have been long confined that it wd. be desirable to have the offer made. I am just now applied to by a Mrs. Simmonds whose husband is the mate of a vessel & has been two years confined in mill prison it would be an act of Charity to attempt to procure his relief— You will do me the favor to collect & transmit a list of the number confined in england & as far as possible for the satisfaction of their friends of the names—
We have not a word of intelligence to communicate unless it be some little disturbances in country which has been destinguished by the names of New Hampshire grants & Vermont And which it may be proper to mention to you since the facility with which the british deceive themselves & the address with which they deceive others may render it a matter of moment in Europe tho in fact it is none in America— The bulk of the people of that country which Contains about 2500 militia are New England presbeterian whigs— Some of those in Possession of the powers of their government have more address than principle finding themselves exposed to in roads from Canada they have tampered with that government & pretended to be willing to form a treaty of neutrality with them during the war and to return to the obedience of Britain on a peace. This has had the effect they intended & in some measure defeated an expedition which the enemy made last year & retained their main body in inaction at ticonderoga while the parties they sent to the westward were beaten & dispersed by our militia— The secret has been discovered is disavowed by the people & such measures as are now taken that by the time the king of Great Britain & his council (before whom the propositions now Lie) have formed a plan in consequence of them they will be made the means of drawing them into new difficulties. I presume that you keep up a constant Correspondence with Mr. Jay & Mr. Adams and assist them with your information & advise I must beg the favor of you to transmit them this intelligence that they may be prepared to meet any assertions of the enemy on that head I take leave to repeat to you my desire to have the papers & Political publications sent regularly to this office— I have the honor &c.
Honble. Benjn. Franklin &c:
 
Notation: No 9 to Doctor Franklin 13th. Feby. 1782 (Cyphered)
